Citation Nr: 0205584	
Decision Date: 05/30/02    Archive Date: 06/11/02

DOCKET NO.  95-32 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for anal fistula.

3.  Entitlement to service connection for anxiety neurosis.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel



INTRODUCTION

The veteran had active service from January 1942 to October 
1945.  

Initially, this matter came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision in which the 
regional office (RO) denied entitlement to service connection 
for hearing loss and anal fistula, and determined that the 
veteran had not submitted a well-grounded claim of 
entitlement to service connection for anxiety.

In a July 1997 decision, the Board determined that the 
veteran had not submitted well-grounded claims for 
entitlement to service connection for hearing loss, anal 
fistula, and anxiety neurosis.

The veteran appealed the Board's July 1997 decision to the 
United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter 
referred to as the Court).  In February 2000, the Court 
affirmed the Board's decision.  Thereafter, the veteran 
appealed the Court's decision to the United States Court of 
Appeals for the Federal Circuit (Federal Circuit).  In 
February 2001, the Federal Circuit granted the motion of the 
Secretary of the Department of Veterans Affairs (VA) for 
remand to the Court for further proceedings consistent with 
the Veterans Claims Assistance Act of 2000 (VCAA).  
Thereafter, the Court, remanded this matter to the Board for 
readjudication pursuant to the provisions of the VCAA.


FINDINGS OF FACT

1.  The record contains no competent medical evidence that 
the veteran's current disability from bilateral sensorineural 
hearing loss is related to any disease or injury he incurred 
during his active military service.

2.  The record contains no evidence the veteran incurred anal 
fistula(e) during his active military service, nor any 
evidence that his has current disability from anal 
fistula(e).

3.  The record contains no competent medical evidence that 
the veteran has current disability from an acquired 
neuropsychiatric disorder which was incurred during his 
active military service.


CONCLUSIONS OF LAW

1.  The veteran's disability from hearing loss is not the 
result of a disease or injury incurred during his active 
military service.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 
1137, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2001).

2.  The veteran does not have current disability from fistula 
in ano which was incurred in his active military service.  
38 U.S.C.A. §§ 101(16), 1110, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001).

3.  The veteran did not incur an acquired neuropsychiatric 
disorder during his active military service.  38 U.S.C.A. 
§§ 101(16), 1101, 1110,1112, 1137, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has current disability from 
hearing loss due either to in-service noise exposure or 
medication taken for treatment of malaria during his active 
military service.  He also contends that an anxiety disorder 
was diagnosed during his active service and after his 
separation from service.  Further, he contends that he was 
treated for anal fistula during and after military service.

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 2001), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran is not entitled to 
service connection for hearing loss, anal fistula, and an 
anxiety disorder.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (2001).  Also, 38 U.S.C.A. §§ 1101, 1110, 
1112, and 1137 provide that where a veteran has served 90 
days or more during a period of war or after December 31, 
1946, and develops sensorineural hearing loss to a degree of 
disability of 10 percent or more within one year of 
separation from such service, such disease shall be presumed 
to have been incurred in service.  The same presumption 
arises where a veteran develops compensable disability from a 
psychosis within one year after his separation from service.

I.  Bilateral Hearing Loss

Under 38 C.F.R. § 3.385 (2001), impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies of 500, 1000, 2,000, 3,000 or 4,000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of frequencies of 500, 1,000, 
2,000, 3,000 or 4,000 Hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.

On VA audiological evaluation in August 1994, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
35
65
75
75
LEFT
40
35
60
70
90

Speech discrimination ability was 60 percent correct on the 
right and 56 percent correct on the left.  An examiner 
recorded a diagnosis of bilateral, sloping, mild to severe 
sensorineural hearing loss.  

The foregoing data support a finding that the veteran has 
current hearing loss disability, as defined by regulation.  
He has hearing thresholds of 26 decibels or above at all the 
frequencies listed in the regulation, and above 40 at several 
of such frequencies.  In addition, the percentage of correct 
word recognition is well below 94 percent in both ears.

Service medical records contain no indication that the 
veteran had any complaints or diagnoses of hearing loss.  The 
earliest dated evidence that the veteran had hearing loss 
disability as defined by regulation was generated in August 
1994, almost 49 years after his separation from service.  The 
veteran has not submitted a medical opinion from a qualified 
expert to the effect that his current hearing loss disability 
was caused by noise exposure during his active military 
service.  His own assertions that such a causal relationship 
exists are afforded no probative weight in the absence of 
evidence that he has the expertise to render such an opinion.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  For the 
same reason, his assertions that his hearing loss resulted 
from medication for malaria are not probative.

The Board has reviewed the entire record and finds that it 
contains no medical evidence linking the veteran's current 
disability from hearing loss to any disease or injury during 
his active military service.  Without medical evidence of a 
nexus between a disease or injury incurred or aggravated 
during active military service and the current hearing loss 
disability, the veteran's claim must be denied.

Passage of the Veterans Claims Assistance Act of 2000 (VCAA) 
has significantly changed the adjudication process for claims 
for compensation benefits.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5104(a) and 5107 (West 1991 & Supp. 2001).  The 
VCAA eliminates the concept of a well-grounded claim, 
redefines the obligations of the VA with respect to the duty 
to assist, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or, as here, filed before the date of enactment 
and not yet final as of that date.

Under 38 U.S.C.A. § 5103A(d)(1) (West 1991 & Supp 2001), VA 
must provide a medical examination or obtain a medical 
opinion in compensation claims when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination or opinion  is "necessary" if the evidence of 
record, considering all the information and lay or medical 
evidence, including statements of the claimant: (1) Contains 
competent evidence that the claimant has current disability 
or persistent or recurrent symptoms of disability; and (2) 
indicates that the disability or symptoms may be associated 
with the claimant's military service; but (3) does not 
contain sufficient medical evidence to decide the claim.  
38 U.S.C.A. § 5103A(d)(2) (West 1991 & Supp. 2001).

The regulations which have been adopted by VA to implement 
the VCAA are found at 66 Fed. Reg. 45620 (August 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.356(a)).  Under 38 C.F.R. § 3.159(c)(4)(i), VA 
will provided an examination or obtain a medical opinion if, 
after completing its duty to assist the claimant in obtaining 
records, the evidence of record does not contain sufficient 
competent medical evidence to decide the claim, but (1) 
Contains competent lay or medical evidence of a current 
diagnosed disability or of persistent or recurrent symptoms 
of disability; (2) establishes the veteran suffered an event, 
injury or disease in service; and (3) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury or disease in service or another 
service-connected disability.

In this case, with respect to the veteran's claim for service 
connection for hearing loss, VA has satisfied its duty to 
assist the veteran in obtaining records.  The veteran has not 
identified, nor does the record indicate the existence of 
relevant records which have not been obtained.  Further, as 
discussed above, the veteran has current disability from 
hearing loss.  However, the record does not contain competent 
evidence that the claimed disability or symptoms may be 
associated with the established event, injury or disease in 
service or another service-connected disability.  Therefore, 
the Board concludes that VA need not provide the veteran a 
medical examination or obtain a medical opinion to decide 
this claim.  

There is simply no competent evidence which indicates that he 
veteran's current disability from hearing loss is related to 
an event, injury, or disease the veteran incurred in service.  
Therefore, the Board concludes that service connection for 
bilateral hearing loss is not warranted.

II.  Anal Fistula

The veteran has asserted that he was treated during his 
active service for an anal fistula.  However, service medical 
records do not indicate any such treatment.  He was 
hospitalized for medical observation in April 1945 after 
having repeated attacks of malaria.  He then gave a history 
of having several attacks of diarrhea and "dysentery" with 
occasional bloody stools while overseas.  On proctoscopic 
examination, his anus, rectum, and lower sigmoid appeared 
normal.

During a VA examination in December 1948, the veteran denied 
any medical treatment since his discharge from service.  On 
examination, his digestive system, including his rectum, were 
normal.

In February 1952, the veteran was hospitalized for excision 
of two anal fistulae.  The surgery and post-operative 
hospital course were uncomplicated.  At the time of his 
hospital discharge in April 1952, both fistulae had 
completely healed.

The record contains no evidence that the veteran has received 
any further treatment for any anal or rectal disorder.  Nor 
does the record contain any evidence which would support a 
finding that he has current disability from any such 
disorder.

The regulations implemented pursuant to the VCAA have defined 
"competent medical evidence."  Under 38 C.F.R. § 3.159(a), 
competent medical evidence means evidence provided by a 
person who, through education, training, or experience is 
qualified to offer medical diagnoses, statements or opinions.  

The veteran's claim of entitlement to service connection for 
anal fistula is unsupported by any competent medical evidence 
in that he has current disability from such a disorder, or 
that he had such a disorder in service.  It necessarily 
follows that there is no evidence of any nexus between any 
claimed anal disorder and any disease or injury the veteran 
incurred during his active military service.  The Board 
concludes that the claim for service connection for fistula 
in ano must be denied.  

With regard to the claim for service connection for anal 
fistula, VA has satisfied its duty to assist the veteran.  
The veteran has not identified, nor does the record indicate 
that there exists, additional evidence which must be obtained 
to decide the claim.  Further, as there is no competent 
medical evidence of current disability from anal fistula, VA 
need not provide the veteran a medical examination or obtain 
a medical opinion pursuant to 38 C.F.R. § 3.159(c)(4)(i).

III.  Anxiety Disorder

While hospitalized in service in August 1945, the veteran was 
noted to have a multitude of vague complaints.  A psychiatric 
consultant found no definite psychopathy.  A medical Board 
found him unfit for further service and recommended that he 
be discharged "as a measure of preventive psychiatry."

During the December 1948 VA examination, a physician reported 
that the veteran had normal mentality.  However, during his 
hospitalization for treatment of anal fistulae in 1952, there 
was marked evidence of anxiety psychoneurosis.  The final 
diagnoses included "Psychoneurosis, type undetermined - 
untreated, unchanged."

Records of subsequent VA treatment contain no reference to a 
psychiatric disorder.  The veteran has not identified or 
submitted evidence of a current psychiatric disability.  Such 
evidence is an essential element for allowance of a claim.

In his October 1995 substantive appeal, the veteran stated 
that he had no records of current neuropsychiatric treatment 
and requested a VA examination.  His representative has 
argued that VA's duty to assist the veteran with his claim 
requires that he be afforded an examination.  However, 
without evidence that the veteran incurred an acquired 
neuropsychiatric disorder during his active military service, 
there is no basis upon which to allow his claim.  38 C.F.R. 
§ 3.303(2001).  Further, the record contain no competent 
medical evidence that the veteran has current disability from 
a neuropsychiatric disorder, nor evidence that such disorder 
may be associated with the established event, injury or 
disease in service or another service-connected disability.  
Therefore, VA need not provide the veteran a medical 
examination or obtain a medical opinion pursuant to 38 C.F.R. 
§ 3.159(c)(4)(i).

The appellant has asserted that the doctrine of benefit of 
the doubt requires that service connection be granted for the 
disabilities he has claimed.  That doctrine requires 
resolution of an issue in favor of the claimant when there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of a matter.  38 U.S.C.A. § 5107 (West 1991).  
However, in this case, there is no competent positive 
evidence that the veteran has current disability from anal 
fistula or anxiety disorder, nor evidence that his disability 
from bilateral hearing loss is related to any disease or 
injury incurred during his active service.  Therefore, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (benefit of the 
doubt rule must be applied only when the evidence is in 
relative equipoise).

The Board notes that the veteran's claims were denied by the 
RO based on a finding that such claims were not "well 
grounded."  As noted above, the VCAA eliminates the concept 
of a well-grounded claim.  However, in this case, the Board 
finds that the veteran is not prejudiced by the Board's 
deciding an issue in the case on the merits after the RO's 
and Board's findings that the claim is not well grounded.  
The RO has assisted the veteran in developing his claim by 
obtaining all available medical records.  The veteran has not 
advised the RO of the existence of additional sources of 
evidence which supports his claims.  The Board can find no 
basis upon which these claims could be allowed on the merits.  
Therefore, the veteran is not prejudiced by the Board's 
decision on the merits after a prior decision by the Board 
finding the claims were not well grounded and a prior 
decision by the RO finding that the claim for anxiety was not 
well grounded.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In summary, there is no competent evidence in the record 
which suggests that the veteran's hearing loss is related to 
his military service.  The record does not show that he had 
treatment for an anal disorder during his service, nor that 
he has current disability from such a disorder.  Finally, 
there is no evidence that he has current disability from an 
acquired neuropsychiatric disorder which he incurred during 
his active military service.


ORDER

The claims for entitlement to service connection for hearing 
loss, anal fistula, and an anxiety disorder are denied.



		
	MARY GALLAGHER 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



